SIMPSON, Justice.
This is an appeal from a final decree in equity granting relief to the complainant, appellee here. Appellee has filed a motion to strike the transcript and dismiss the appeal.
On Motion to Dismiss.
The decree was rendered December 29, 1960. Appellants on January 9, 1961 requested the court to fix and allow a supersedeas bond. This request was granted and on the same day supersedeas bond and bond for cost were given and approved and notice and citation of appeal were filed. Appellants duly requested a transcript of the testimony and seasonably thereafter applied to the trial judge for an extension of time for filing the transcript, which was granted. The transcript was filed in this court April 6, 1961. Appellee argues that since appellant did not comply with the last sentence of Rule 37, the transcript was not filed within the sixty days fixed by the rule. The last sentence of the rule reads: “A copy of any order of trial judge extending the time for filing transcript shall be filed by appellant in this court within five days from the date of such order”. Whatever might be said of the reason for the quoted requirement, it has no application to this case, since it could have served no useful purpose. The appeal had not been docketed in this court at the date of the order of the trial court, nor had any application been made to this court for extension of time. The transcript was filed less than sixty days from the date of the extension of time by the trial judge.
Appellee further contends that failure of the register to transmit a certificate of appeal to the clerk of this court within twenty days from the filing of security for costs or appeal bond, as required by Rule 38, requires a dismissal of the appeal. As stated above, the transcript was filed in this court April 6, 1961, and the certificate of appeal was attached to and filed with the transcript, which also contained copies *690of the bonds executed by appellants. We have held the appeal will not be dismissed for failure of the clerk of the lower court to so send to the clerk of this court the certificate of appeal when the certificate is filed with the transcript. Central of Georgia R. Co. v. Hinson, 262 Ala. 223, 78 So. 2d 286.
The ground of the motion that the court reporter did not certify the transcript of testimony taken in the case, as required by Equity Rule 56, is without merit. The transcript filed here shows such a certificate.
Likewise the ground of the motion alleging a violation of Rule 24, by including the style of the case and other formal matter at the head of each item of pleading, and the name and title of the officer filing the pleading, is without merit. Nor is there merit in the contention that copying into the transcript of certain items directed to be omitted by Rule 25 requires striking of the transcript. While unnecessary, the inclusions of these items worked no burden or inconvenience to appellee or this court, nor materially enlarged or cumbered the transcript. We have refused to dismiss an appeal in such a case. American Federation, etc. v. Dawkins, 268 Ala. 13, 104 So.2d 827.
The motion to strike the transcript and dismiss the appeal is overruled.